     Case 1:19-cv-00559-B Document 1 Filed 08/20/19 Page 1 of 10                  PageID #: 11



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

A.F. of L.-A.G.C. BUILDING TRADES                       *
WELFARE PLAN, A.F. of L.-A.G.C.                         *
BUILDING TRADES PENSION PLAN, ANDY                      *
MILLS, ROBERT LEE BAILEY, JR., ALLEN                    *
STEADHAM, TIMOTHY MILLER,                               *
ALLEN SMITH, and WAYNE JENNINGS,                        * CIVIL ACTION:             19-559
in their capacities as Trustees of the                  *
A.F. of L.-A.G.C. Building Trades Welfare Plan          *
and of the A.F. of L.-A.G.C. Building Trades            *
Pension Plan, and INTERNATIONAL UNION                   *
OF OPERATING ENGINEERS, LOCAL 653,                      *
                                                        *
        Plaintiffs,                                     *
                                                        *
v.                                                      *
                                                        *
K. POWER, INC., a corporation,                          *
                                                        *
        Defendant.                                      *


                                         COMPLAINT

                                           Jurisdiction

        1.     This action arises under §502(a)(3) of the Employee Retirement Income

Security Act (“ERISA”), 29 U.S.C. §1132, and § 301(a) of the Labor Management Relations Act

(“LMRA”), 29 U.S.C. § 185(a).

                                              Parties

        2.     Plaintiff A.F. of L.- A.G.C. Building Trades Welfare Plan [hereinafter “Welfare

Plan”] is a “trust fund” established by collective bargaining pursuant to §302(c)(5) and (6) of the

National Labor Relations Act, 29 U.S.C. §186(c)(5) and (6) for the purposes of providing

employee welfare benefits. It is also an “employee welfare benefit plan” within the meaning of

ERISA, 29 U.S.C. §102(1) and “multi-employer plan” within the meaning of ERISA, 29 U.S.C.
  Case 1:19-cv-00559-B Document 1 Filed 08/20/19 Page 2 of 10                     PageID #: 12



§1002(37)(A).

       3.       Plaintiff A.F. of L.- A.G.C. Building Trades Pension Plan [hereinafter “Pension

Plan”] is a “trust fund” established by collective bargaining pursuant to §302(c)(5) and (6) of the

National Labor Relations Act, 29 U.S.C. §186(c)(5) and (6) for the purposes of providing

employee pension benefits. It is also an “employee pension benefit plan” within the meaning of

ERISA, 29 U.S.C. §102(2) and “multi-employer plan” within the meaning of ERISA, 29 U.S.C.

§1002(37)(A). [Welfare Plan and Pension Plan are collectively referred to as “the Plans”]

       4.       Plaintiff Andy Mills is a management Trustee on the Welfare Plan and on the

Pension Plan. He is the General Manager of Atlantic Plant Maintenance. Mr. Mills is a

“fiduciary” within the meaning of ERISA, 29 U.S.C. §1003(21)(A).

       5.    Plaintiff Robert Lee Bailey, Jr., is a management Trustee on the Welfare Plan and

on the Pension Plan . Mr. Bailey is a Vice President at McAbee Construction, Inc. He is a

“fiduciary” within the meaning of ERISA, 29 U.S.C. §1003(21)(A).

       6.    Plaintiff Allen Steadham, is a union Trustee on the Welfare Plan and on the Pension

Plan. He is the Business Manager of the International Union of Operating Engineers Local No.

653 [hereinafter “Operators Union” or “the Union”]. Mr. Steadham is a “fiduciary” within the

meaning of ERISA, 29 U.S.C. §1003(21)(A).

       7.    Plaintiff Timothy Miller is a union Trustee on the Welfare Plan and on the Pension

Plan . He is the Business Manager of the International Association of Bridge, Structural and

Ornamental Ironworkers Local No. 798 [hereinafter “Ironworkers Union”]. Mr. Miller is a

“fiduciary” within the meaning of ERISA, 29 U.S.C. 1003(21)(A).

       8.    Plaintiff Allen Smith is a management Trustee on the Welfare Plan and on the


                                                 2
  Case 1:19-cv-00559-B Document 1 Filed 08/20/19 Page 3 of 10                     PageID #: 13



Pension Plan. He is a Director of Industrial Maintenance at Vulcan Industrial Contractors Co.,

LLC. Mr. Smith is a “fiduciary” within the meaning of ERISA, 29 U.S.C. §1003(21)(A).

       9.    Plaintiff Wayne Jennings, is a union Trustee on the Welfare Plan and on the

Pension Plan. He is the Executive Secretary Treasurer of the Southern States Millwright

Regional Council. Mr. Jennings is a “fiduciary” within the meaning of ERISA, 29 U.S.C.

§1003(21)(A).

       10.      Plaintiff Operators Union is a labor organizations within the meaning of § 2(5) of

the LMRA, 29 U.S.C., §152(5) and, as such, represents certain employees of the Defendant K.

Power for purposes of collective bargaining at Defendant K. Power’s business.

       11.      Defendant, K. Power, Inc. [hereinafter “K. Power”], a corporation, upon

information and belief, is a corporation organized under the laws of the State of Alabama. K.

Power is also an “employer” within the meaning of ERISA, 29 U.S.C. §1002(5).

                                       Nature of the Claim

       12.      This is a proceeding for a declaratory judgment finding that the Defendant K.

Power is in violation of the Plans’ Plan Documents and ERISA, and in breach of its collective

bargaining agreement by failing to produce employment records and comply with the requests by

the Plans to participate in a payroll audit as part of the Plans’ annual audits by an independent

certified accountant. Plaintiffs also seek a preliminary and permanent injunction requiring the

Defendant K. Power to comply with its contractual obligations under the collective bargaining

agreement and requiring the Defendant K. Power to submit to an audit of its payroll accounts as

required by the collective bargaining agreement, the Plans’ Trusts, and ERISA.




                                                 3
  Case 1:19-cv-00559-B Document 1 Filed 08/20/19 Page 4 of 10                      PageID #: 14



                                               Facts

       13.     The Plans are “trust funds” established by collective bargaining pursuant to

§ 302(c)(5) and (6) of the National Labor Relations Act, 29 U.S.C. § 186(c)(5) and (6) for the

purposes of providing employee welfare and pension benefits to, among others, eligible

employees of the Defendant, K. Power, a corporation. The Plans are also “employee welfare

and pension benefit plans” within the meaning of ERISA, 29 U.S.C. §§ 1002(1). The Plans are

also “multiemployer plans” within the meaning of ERISA, 29 U.S.C. §1002(37)(A). As such,

employers and employees are equally represented in the administration of the Plans.

Additionally, Plan fiduciaries, like the Trustee Plaintiffs, have an obligation to use reasonable

diligence to ensure that the Plans receive all contributions owed to them. This diligence in

collections is required by ERISA for several reasons, including prohibiting extensions of credit

to employers who fail to make required contributions and reducing the likelihood of other

contributing employers from subsidizing the delinquent employers since participants must be

awarded credit on the basis of service performed for the employer regardless of whether the

employer has made or defaulted on its contributions. The Trustee Plaintiffs must also comply

with Section 302(c)(5)(B) of the Labor Management Relations Act requiring that funds held in

trust must be subject to an annual audit.

       14.     At all relevant times herein, K. Power was a signatory to collective

bargaining agreements with the Union, and consequently was a contributing employer under the

Plans. The current applicable collective bargaining agreement has effective dates of October 1,

2018 through September 30, 2021 [hereinafter “CBA”]. In said collective bargaining

agreement, K. Power agreed, among other things, to make health and welfare contributions to the


                                                 4
  Case 1:19-cv-00559-B Document 1 Filed 08/20/19 Page 5 of 10                     PageID #: 15



Welfare Plan and to make pension contributions to the Pension Plan. The CBA further provides

that K. Power, as the Employer and Contractor, shall comply with requests by the Plans for

certain employment and payroll records.

       15.       The Plans’ records indicate that K. Power was notified on November 14, 2018

that it had been selected by the Plan auditor for a payroll compliance audit to verify the accuracy

and completeness of contributions made to the Plan. K. Power was requested to complete a

form and submit it to the auditor so that the audit could be scheduled. After receiving no

response from K. Power, a second notice was sent to K. Power on December 14, 2018. Again,

K. Power did not respond to the notice. Plan counsel sent a correspondence to K. Power on

January 18, 2019 explaining the legal obligations of the Plans to conduct payroll audits, and the

legal obligations of K. Power to comply with the payroll audit, as well as consequences of both

parties failing to conduct the audit. Moreover, a Plaintiff Trustee attempted to hand deliver the

notices to K. Power, but could not locate the appropriate Employer representative. Defendant

K. Power has employed employees on whose behalf contributions for health, welfare, and

pension benefits are required by the applicable collective bargaining agreements. As a result,

the Plans and their fiduciaries are required to verify the accuracy and completeness of those

contributions.

       16.       Section 13.9 (Production of Records) of the CBA between K. Power and the

Union provides:

       “Each Employer shall promptly furnish for inspection to the Trustees or their
       designee, on demand, all payroll records relating to all Employee (not only those
       Employees conceded by the Employer to be covered by a collective bargaining
       agreement requiring contributions to the Funds). The Payroll records required to
       be produced shall include, but not be limited to: (1) IRS Form 941; (2)
       Unemployment Compensation Tax Form UCT-6; (3) Payroll Journal,

                                                 5
  Case 1:19-cv-00559-B Document 1 Filed 08/20/19 Page 6 of 10                   PageID #: 16



       disbursements journal, payroll subsidiary; (4) time and job record cards; (5)
       listing or schedule of subcontractor; and (6) all other payroll records.”

       17.    CBA Section 13.10 (Contractor Records) requires that:

       “Each Contractor shall promptly furnish to the Trustees, on demand, the names of
       all its Employees, social security numbers the hours worked by each Employee
       and such other information as the Trustees may reasonably require in connection
       with the administration of the Trust Fund and for no other purpose. The Trustees
       may, by their representatives, examine the pertinent employment and payroll
       records of each Employer at the Employer's place of business whenever such
       examination is deemed necessary or advisable by the Trustees in connection with
       the proper administration of the Trust Fund. The Union shall, upon request of the
       Trustees, promptly furnish information available to it in respect to an Employee's
       status.”

       18.    CBA Section 13.11 (Cost of Auditing) provides:

       “The cost of auditing shall be borne by the respective Trust Funds, unless the
       employer is found to be delinquent in contributions to one or more Funds at the
       time the audit was commenced, then the employer shall bear the cost of the audit.
       If any Employer refuses to permit an examination audit, the Trustees may
       institute suite [sic] requiring an audit. In such event all costs incidental
       thereto, including attorney’s fees and court costs, shall be paid by the
       Employer regardless of whether or not the Employer is found to be
       delinquent at the time the audit was commenced.” [emphasis added]

       19.    In CBA Sections 13.1 and 13.2, K Power, as the Contractor, adopts the

Agreement and Declaration of Trust of both the Welfare Plan and Pension Plan, and agrees to be

bound by and fully comply with the terms and conditions of the Plans and Trusts as if referenced

fully in the CBA.

       20.    Article VI, Section 10 of the Welfare Plan Trust and Pension Plan Trust requires

Employers to permit the Plans to examine employment and payroll records when the

examination is deemed necessary for proper administration of the Funds.

       21.    Under the terms of the CBA, the Plans’ Plan Documents and ERISA Sections

§502(a)(3) of the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. §1132, and

                                                6
   Case 1:19-cv-00559-B Document 1 Filed 08/20/19 Page 7 of 10                    PageID #: 17



§ 301(a) of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 185(a), K. Power is

required to comply with a payroll audit.

        22.     K. Power has employed employees covered by the collective bargaining

agreements and refuses to comply with the payroll compliance audit requested by the Welfare

Plan and the Pension Plan as required by the collective bargaining agreement, the Trusts, and

ERISA. The failure of K. Power to comply with the audit request constitutes violations of the

collective bargaining agreement, the Declaration of Trusts, and ERISA.

                              Count I: Violation of 29 U.S.C. §1132

        23.     At all relevant times herein, K. Power was a signatory to a collective

bargaining agreement with the Union and was a contributing employer under the Plans. In said

collective bargaining agreement, K. Power agreed, among other things, to make health and

welfare contributions to the Welfare Plan and to make pension contributions to the Pension Plan.

The CBA further provides that K. Power, as the Employer and Contractor, shall comply with

requests by the Plans for certain employment and payroll records, including conducting an on-

site payroll audit..

        24.     K. Power has refused to comply with requests from the Plans’ representative to

conduct a compliance payroll audit or submit documents as required by the collective

bargaining agreement, the Trusts, and ERISA. The Plans’ records indicate that K. Power

received no less than three communications regarding the audit.

        25.     The Plaintiff Trustees, as fiduciaries under ERISA, have determined that

contributing employer payroll compliance audits are necessary for the proper and efficient

administration of the Plans, to ensure accuracy and completeness of employer contributions to


                                                 7
  Case 1:19-cv-00559-B Document 1 Filed 08/20/19 Page 8 of 10                      PageID #: 18



the Plans, and to ensure that the Plans’ annual Form 5500 is not rejected by the Internal Revenue

Service.

       26.     The Trustees of the Plans have requested that K. Power produce certain records

and comply with the audit by scheduling a time for the Plans’ auditor to conduct the on-site

audit. By its refusal to respond, K. Power has refused to comply with the Plan’s requests. The

failure of K. Power to comply with the requested payroll audit referred to herein, constitutes

violations of the collective bargaining agreements, the Declarations of Trust, and ERISA.

                            Count II: Violation of 29 U.S.C. § 185(a)

       27.     During the period from November 2010 to the present, K. Power has been a

signatory to a collective bargaining agreement. The current agreement has effective dates of

October 1, 2018 through September 30, 2021 and requires Defendant K. Power to agree to and

be bound by the Plans’ Agreements and Declarations of Trust. The CBA also requires K. Power

to produce certain employment and payroll documents as requested by the Plans and to submit to

an audit of its payroll. The failure to do so shifts the costs of compelling cooperation with the

audit and the audit itself to the Employer, K. Power.

       28.     By correspondence dated November 14, 2018, December 14, 2018, and January

18, 2019, the Plans requested that K. Power produce certain employment and payroll documents

and comply with scheduling a payroll audit. K. Power has refused to respond to the production

request and has failed to comply with the audit request.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court advance this case on the

docket, order a speedy hearing at the earliest practicable date, and cause this matter to be in


                                                  8
   Case 1:19-cv-00559-B Document 1 Filed 08/20/19 Page 9 of 10                       PageID #: 19



every way expedited, and upon hearing, to:

        a.     Order the Defendant K. Power to produce the requested payroll and employment

records and submit to an audit of its payroll accounts as required by the Collective Bargaining

Agreement, the Trusts, and ERISA;

        b.     Issue a declaratory judgment finding that Defendant K. Power is in violation

of the Collective Bargaining Agreement, the Plans’ Plan Documents, and ERISA;

        c.     Issue an injunction requiring Defendant K. Power to abide by the Collective

Bargaining Agreement, and pursuant to the terms thereof, fulfill the monetary obligations to the

Plans and Unions under the Collective Bargaining Agreement;

        e.     Order the Defendant to pay such reasonable attorney’s fees and costs, including

but not limited to the cost of an audit, as are incurred by the Plaintiffs in bringing this action;

and,

        f.     Grant such additional and further relief as in equity the Court deems proper and

just.

        Submitted this 20th day of August, 2019.

                                                        BY:     /s/Thomas M. Loper
                                                                Thomas M. Loper (LOPET8947)

                                                                LOPER LAW LLC
                                                                452 Government Street, Suite E
                                                                Mobile, AL 36602
                                                                Phone: (251) 288-8308
                                                                tloper@loperlawllc.com


                                                                /s/Kimberly Calametti Walker
                                                                Kimberly Calametti Walker
                                                                (CALAK4410)


                                                   9
  Case 1:19-cv-00559-B Document 1 Filed 08/20/19 Page 10 of 10                    PageID #: 20



                                                             KIMBERLY C. WALKER, P.C.
                                                             14438 Scenic Highway 98
                                                             Fairhope, AL 36532
                                                             Phone: (251) 928-8461
                                                             kwalker@kcwlawfirm.com




Please serve Defendant personally through its registered agent for service of process at:

       K. Power, Inc.
       c/o Kimberly C. Dickerson
       111 Kentwood Drive
       Daphne, AL 36526

       K. Power, Inc.
       c/o Kimberly C. Dickerson
       10956 Elysian Circle
       Daphne, AL 36526




                                                10
